EXHIBIT 10.1

 

Cooperation Agreement of Basic Public Health Service Items in Jilin Province
[Translated Copy]

 

Party A: Health Information Institute of Jilin Province

 

Party B: Hyperera Technology (Beijing) Ltd.

 

According to the spirit of the Ministry of finance, health and family planning
commission Ministry on promoting the equalization of basic public health
services gradually, by the unified leadership of the government, Party A will
implement an intervention measures on the health problems of urban and rural
residents, to reduce the major health risk factors, and effective the prevention
and control of major infectious diseases and chronic diseases, to improve the
emergency ability of public health service and public health emergencies, so
that urban and rural residents gradually enjoy equal access to basic public
health services. Accordingly, in order to promote the urban and rural residents
electronic health records management, strengthening public health information
management of Jilin Province, Party A entrusts Party B to implement the project,
and the two parties have reached the following agreements:

 

 

1.

Party A plans to gradually promoting project of gradually equal access to basic
public health services，and decided to start at the city of Bai Cheng of Jilin
Province as a pilot, and then quickly spread within the province to
comprehensive implementation.

 

 

   

2.

According to the plan of Party A，Party B will install " Hyperera Medical
Intelligent Patrol Box " gradually in Jilin Province, and provide the interface
of electronic health records for urban and rural residents，to reflect the
personal health indicators and the vital signs Completely, in order to provide
convenient services for strengthening public health information management.

 

 

   

3.

Party A plans to install 5400 sets of " Hyperera Medical Intelligent Patrol Box
" to the whole province within one year, a monthly average of 450 sets of
installation, at the price of 19600 yuan every set and the total amount is
105840000 yuan.

 

 

   

4.

The settlement way: Party B needs to send " Hyperera Medical Intelligent Patrol
Box " to a location which was designated by Party A, after acceptance,
Installation and commissioning, according to the actual confirmation sets, Party
A will settlement of the payment.

 

 

   

5.

Acceptance of equipment: Both parties reached a consensus in the acceptance of
equipment, before the handover of equipment losses shall be borne by Party B,
after that the losses borne by Party A. After Party B pay the whole payment to
Party A, the ownership of the equipment will transfer from Party B to Party A.

 

 

   

6.

Party B shall provide free normal maintenance to support Party A’s work for one
year since the installation of equipment, Party A shall bear the cost of spare
parts. Party B has the right to refuse the free maintenance if Party A fails to
reasonable use and maintenance of the equipment, or man-made improper use,
resulting in improper storage of equipment damage.

 

If the equipment damage caused by equipment manufacturers in design or the
defects in the manufacturing process after the equipment put into use, Party B
shall be responsible for replacement and bear the expenses resulting from it.

 

 

 
1


--------------------------------------------------------------------------------




  

 

7.

From the official opening of Party B’s equipment, Party B shall guarantee to
provide a full range of information technology services, timely collection of
personal health life signs of the index, collection of complete data uploaded to
the province health information center, for the management of health information
of urban and rural residents, provide timely reference to contain the spread of
various diseases and various kinds of disease treatment.

 

 

   

8.

According to the related policy of the government, Party A guarantees implement
the financial support for basic public health service fund of the government,
according to a standard of not less than 3 yuan per person. This income will be
shared by both sides, Party A charge 30%; Party B charge 70%, to provide paid
service fee for the Party B’s Information technology support, the above income
according to the quarterly settlement.

 

 

   

9.

The existing population of Jilin Province is more than 27000000, as the
financial support funds calculation per capita annual 5 yuan, the whole year is
expected to 81000000 yuan. Liaoning province, Heilongjiang province and Inner
Mongolia has a population of 1.4 billion, as the financial support funds
calculation of 3 yuan per capita annual, the whole year is expected 4.2 billion
yuan, and a total of 5.01 billion a year. According to the proportion of the
charge distribution Party A has the obligation to ensure Party B’s right of
return.

 

 

   

10.

Default: If on the occurrence of the consequence cannot prevent and avoid the
force majeure caused by the earthquake, tsunami, typhoon, flood, war, strike and
other unforeseen and, led directly to the agreement or not properly perform, the
both sides shall not bear the liability for breach of contract.

 

 

   

11.

The term of the contract: the validity period of the contract is three years. If
the both sides intend to continue to cooperate after the expiration, it can be
negotiated contract.

 

 

   

12.

The contract modification and termination: Any side shall be 5 days in advance
written notice to the other one for modification, alteration or termination of
the contract. The both sides have to make a written form of the contract to make
a modification, alteration or termination.

 

 

   

13.

The other matters not settled shall be friendly negotiation by Party A and Party
B. The negotiation results in written form results, as the supplementary
provisions of this agreement.

 

Four copies of this agreement, the both sides each hold two copies.

 

 

Party A: Health Information Institute of Jilin Province

 

Party B: Hyperera Technology (Beijing) Ltd.

 

 

 

 

 

Address:

No. 971

JianZheng Road

Changchun City

 

Address:

No.11A, block B

East Sanhuan South Road 17,

Chaoyang District

Beijing city

 

tel：0431-88988707

 

 

tel：010-87663329

 

fax：0431-88988707

 

 

fax：010-87664589

  

 

2

--------------------------------------------------------------------------------

 